Citation Nr: 1200169	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for mild degenerative joint disease (DJD), lumbar spine.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, for the period prior to April 9, 2008.

3.  Entitlement to a disability rating in excess of 60 percent for service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, for the period since April 9, 2008.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2008 rating decision denied the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe; and denied service connection for mild DJD, lumbar spine.  A December 2010 rating decision denied the Veteran's claim of entitlement to a TDIU.  

By a June 2010 rating decision of a Decision Review Officer (DRO), the disability rating assigned to the Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, was increased to 60 percent, effective April 9, 2008.  As the 60-percent evaluation is less than the maximum available rating, and there remains a period of time wherein the disability rating remained at 30 percent, the issue remains on appeal, characterized to reflect such.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to service connection hypertension, to include as secondary to service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at the time of the Veteran's June 2011 Board hearing, he asserted such.  The Board does not have jurisdiction over the issue, and it is thus referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

During the course of the appeal of the issues of entitlement to an increased disability rating for service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, and entitlement to service connection for mild DJD, lumbar spine, the Veteran filed a claim of entitlement to a TDIU.  Such was denied by a December 2010 rating decision and the Veteran perfected his appeal in October 2011, at which time he elected to be heard by the Board at his local RO.  No hearing was held before the claims file was received at the Board.  As such, the case must be remanded to afford the Veteran his requested hearing.  38
C.F.R. §§ 20.703, 20.704 (2011). 

The Board notes that the most recent VA treatment records associated with the claims file are dated in April 2011.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to an increased disability rating for his service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, he asserted, at the time of his June 2011 Board hearing, that his breathing problems had worsened.  At that time, he reported that he was going to have some tests done.  

There are no VA treatment records dated after the time of the Veteran's June 2011 Board hearing.  The Veteran's last VA examination conducted for purpose of adjudicating his increased disability rating claim is dated in October 2008, although he did undergo VA examination in November 2010 for the purpose of adjudicating his TDIU claim and his service-connected disability was evaluated.  However, it remains that the Veteran specifically asserted, in June 2011, subsequent to his November 2010 VA examination, that his breathing problems had worsened and reported that he had scheduled evaluation and/or treatment for the same.  On remand, the AMC/RO must schedule the Veteran for a VA examination.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

As to the Veteran's claim of entitlement to service connection for mild DJD, lumbar spine, at the time of his June 2011 Board hearing, he asserted that he had private treatment in 1999.  The Veteran had not previously identified any relevant outstanding private treatment records.  On remand, he must be afforded the opportunity to identify the provider he mentioned during his Board hearing, and any other potential source of relevant private treatment records.  The AMC/RO must then obtain and associate with the claims file any identified private treatment records.  Bell, 2 Vet. App. at 611.

Further, review of the VA examination report, dated in October 2008 and conducted for the purpose of adjudicating the Veteran's claim of entitlement to service connection for mild DJD, lumbar spine, reveals that the examiner noted the date of onset of the Veteran's disability as 2008, without history of injury, and that the Veteran's in-service low back pain had resolved.  Such conflicts with the Veteran's testimony that he injured his back during service while lifting heavy mailbags, was treated for the same during service, and experienced ongoing pain since that time.  Thus, it remains unclear to the Board if the Veteran's current mild DJD, lumbar spine, is related to active service, specifically to include his in-service complaints of low back pain.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as to the issue of entitlement to a TDIU.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Tampa, Florida, dated from April 2011 to the present.  If a negative response is received from VA, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

3.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any outstanding private treatment records reflecting post-service treatment for his low back, specifically to include the 1999 treatment he noted during his June 2011 Board hearing.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

4.  Subsequent to completion of the above, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe.  The examiner should note all relevant pathology.  All indicated tests, including x-rays, should be conducted, specifically to include FEV-1, FEV1-FVC, DLCO, and maximum exercise capacity testing, if appropriate.

In this regard, the Board notes that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  In the VA examiner's report, he or she must specifically discuss whether it is possible to differentiate the symptoms of the Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, from symptoms of his COPD, or any other non service-connected respiratory disability found present.  If it possible to differentiate such, the VA examiner is asked only to consider symptoms of the Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, in his or her examination report.  Mittleider v. West, 11 Vet. App. 181 (1998). 
The examiner is specifically requested to discuss whether the Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, is manifested by near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis, and requires antibiotic usage almost continuously.  

The examiner is specifically requested to discuss whether the Veteran's service-connected bronchiectasis with thoracotomy and lobectomy, left lower lobe, is manifested by cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  

5.  Subsequent to completion of the above, forward the Veteran's claims file, with any additional private and/or VA treatment records, to the examiner who conducted the October 2008 VA examination of the Veteran's lumbar spine.  Request that the examiner provide an addendum to the October 2008 VA examination report.  The examiner is asked to opine, considering any newly-added private and/or VA treatment records, as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's mild DJD, lumbar spine, was incurred in service, or is otherwise related to service, specifically to include his in-service treatment in 1980 for low back pain.

In this regard, the examiner must specifically consider the Veteran's statements regarding the in-service injury in which he injured his back carrying heavy mailbags; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms of back problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

If the examiner who performed the October 2008 VA examination is not available, or if the examiner determines that a new VA examination is required, so schedule the Veteran. 

As to remand directives # 4 and #5, the claims file should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination, without good cause, may have adverse consequences on his claims.  38 C.F.R.            § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

